FILED
                            NOT FOR PUBLICATION                             DEC 06 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50246

               Plaintiff - Appellee,             D.C. No. 3:12-cr-05197-LAB

  v.
                                                 MEMORANDUM*
RAFAEL ESQUIVEL-CASTANEDA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Rafael Esquivel-Castaneda appeals from the district court’s judgment and

challenges the 12-month sentence imposed following his guilty-plea conviction for

bringing in illegal aliens without presentation and aiding and abetting, in violation



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 8 U.S.C. § 1324(a)(2)(B)(iii) and 18 U.S.C. § 2. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Esquivel-Castaneda contends that the district court erred by imposing a two-

level increase for using a minor to commit the crime under U.S.S.G. § 3B1.4. We

review for clear error. See United States v. Preciado, 506 F.3d 808, 810 (9th Cir.

2007) (per curiam). The district court did not clearly err in finding that

Esquivel-Castaneda affirmatively used his children in his crime. See id. (evidence

that defendant “brought children along to a previously planned crime supports a

finding that the minors were used to avoid detection”).

      AFFIRMED.




                                           2                                 13-50246